SilverPepper, LLC 570 Oakwood Avenue Lake Forest, Illinois 60045 July 10, 2013 Investment Managers Series Trust 803 West Michigan Street Milwaukee, Wisconsin53233-2301 Re: SilverPepper Commodity Strategies Global Macro Fund Ladies and Gentlemen: SilverPepper LLC (the “Advisor”) and Investment Managers Series Trust, on behalf of its SilverPepper Commodity-Based Global Macro Fund series (the “Fund”), have entered into an investment advisory agreement pursuant to which the Advisor provides investment advisory services for compensation based on the value of the average daily net assets of the Fund. The Fund intends to invest a portion of its assets in a wholly-owned subsidiary of the Fund organized under the laws of the Cayman Islands (the “Subsidiary”). It is the intention of the parties that the Advisor collect investment advisory fees on the assets at the Fund level or assets at the Subsidiary level, but not both.Accordingly, to the extent the Fund invests assets in the Subsidiary, the Advisor will waive the Fund’s investment advisory fee in an amount equal to the investment advisory fee paid to the Advisor by the Subsidiary pursuant to the investment advisory agreement between the Subsidiary and the Advisor, in order that the aggregate total investment advisory fee paid by the Fund and the Subsidiary to the Advisor equals the amount of the advisory fee that would have been paid by the Fund to the Advisor had the Fund not invested assets in the Subsidiary. This agreement may not be discontinued by the Advisor with respect to the Fund as long as the investment advisory agreement between the Subsidiary and the Advisor is in place. Please sign below to evidence your acceptance of this agreement. *** Signature Page Follows*** SILVERPEPPER LLC By: Name: Title: Acknowledged and Agreed: INVESTMENT MANAGERS SERIES TRUST On behalf of its SilverPepper Commodity Strategies Global Macro Fund series By: Name: Title:
